January 31, 2006

 

SDS Capital Group SPC LTD

c/o SDS Management LLC

Attn: Steve Derby

53 Forest Ave, Suite 203

Old Greenwich, CT 06870

 

Dear Steve:

 

You are the owner of the following securities issued by us, Ortec International,
Inc., which entitles you to purchase or otherwise acquire shares of our common
stock, par value $0.001 per share: Series F Warrants which entitles you to
purchase an aggregate of 792,960 shares of our common stock, and shares of our
Series D Convertible Preferred Stock evidenced by certificate numbers D-1, D-12,
D-16, and D-17, which are convertible into an aggregate of 5,088,000 shares of
our common stock.

We (a) are in negotiations to acquire another biotechnology company and if those
negotiations result in the closing of such acquisition we will have to issue
shares of our common stock and warrants to purchase additional shares of our
common stock to the acquired company’s shareholders and (b) are currently
seeking to raise funds in a private placement of our securities which will
require us to issue shares of our common stock and/or securities convertible
into shares of our common stock and/or warrants to purchase shares of our common
stock. We will probably not yet have a sufficient number of shares of our common
stock which we are authorized to issue for the securities to be issued by us in
such contemplated acquisition transaction and in the proposed private placement
of our securities because of (x) the number of shares of our common stock
already outstanding, (y) our outstanding Series D Convertible Preferred Stock
which is convertible into shares of our common stock and (z) our outstanding
warrants and options entitling the holders thereof to purchase shares of our
common stock. Furthermore, we will not have sufficient time before the time we
hope to close such private placement sales of our securities and such
acquisition to arrange a meeting of our stockholders at which our stockholders
can adopt an amendment to our certificate of incorporation to increase the
number of shares of our common stock which we are authorized to issue, or take
any other action, which will enable us to have sufficient number of shares of
our common stock which we are authorized to issue, to issue in such
transactions. We will not have enough time to arrange such a meeting of our
stockholders because of the time required by SEC regulations for us to prepare,
file, clear and mail proxy statements for such a meeting.

 

In order for us to be able to close the proposed acquisition and private
placement, we are asking you to agree that you will not (a) convert any of the
shares of our Series D Convertible Preferred Stock owned by you nor (b) exercise
any of the Series F Warrants owned by you, that would require us to issue shares
of our common stock in excess of those we are authorized to issue. Provided,
however, that if we do not close the proposed private placement of our
securities within 90 days after the date on which you execute this document, you
shall no longer be bound by your undertakings set forth in the immediately
preceding sentence. We warrant to you that we will, immediately after the
closing of the proposed private placement of our securities and our proposed
acquisition, take all steps necessary to file a proxy statement with the

 


--------------------------------------------------------------------------------

 

SEC, get it approved for mailing to our stockholders, to call a meeting of our
stockholders and at such meeting to secure our stockholders’ approval to amend
our certificate of incorporation to increase the number of shares of our common
stock which we are authorized to issue, or to take such other corporate action,
so that we will have a sufficient number of shares of our common stock which we
are authorized to issue to enable you to convert all the shares of our Series D
Convertible Preferred Stock owned by you and to exercise all of the Ortec Series
F Warrants owned by you. We will give you written notice as soon as our
stockholders have taken such action.

 

Please be good enough to sign and return to us the enclosed undertaking to
enable us to proceed to close the proposed private placement of our securities
and our proposed acquisition.

 

Thank you for your help in enabling us to reach our goal in making Ortec a
viable and profitable company.

 

Yours very truly,

 

 

/s/ Alan W. Schoenbart

Alan W. Schoenbart

 

Chief Financial Officer

 

 

 

 

The undersigned agree that the undersigned will not convert any shares of
Ortec’s Series D Convertible Preferred Stock owned by the undersigned, nor
exercise any of the Ortec Series F Warrants owned by the undersigned, until
Ortec International, Inc. gives us written notice that Ortec has enough shares
of its common stock it is authorized to issue for issuance of shares of Ortec
common stock upon such conversion and/or exercise. Provided, however, that if we
do not close the proposed private placement of our securities within 90 days
after the date on which you execute this document, you shall no longer be bound
by your undertakings set forth in the immediately preceding sentence.

 

 

SDS Capital Group SPC LTD.

 

 

By:

/s/ Steve Derby

 

Print Name: Steve Derby

Title: Director

 

Date: January 31, 2006

 

 

 

 

 